Title: To James Madison from William Kirkpatrick, 10 August 1802
From: Kirkpatrick, William
To: Madison, James


					
						Sir.
						Malaga 10 August 1802.
					
					I inclose a duplicate of the last Letter I had the Honor of addressing you on the 29 June, and 

of the Return of Arrivals then transmitted, to that date.
					I find by Letters from Gibraltar that some Hopes still exist of Mr. Simpson’s succeeding in 

arranging the actual differences, with the Emperor of Morocco, which I most sincerely Wish may be the 

Case, otherwise any of the Vessels coming this Way will be much exposed.  Mr. Simpson was at Tetuan 

on the 1 Inst, treating With the Bashaw, and till something decisive is Known, Commodore Morris 

remains at Gibraltar with the Frigate Adams, and Schooner Enterprize.
					I inclose Copy of a Letter I have this day received from Richard O’Brien Esqr Consul at Algiers 

for your Information  Admiral De Winter with     Sail of the Line, and some Small Vessels, proceeded 

from hence Yesterday for that Place, in order to Accommodate Matters, between the Batavian 

Government and the Regencies of Algiers, Tunis, and Tripoly.
					The Swedish Frigates continue giving Convoy to the American, and their own Merchantmen.  

One is now here, on her Way, thro’ the Gut, and  afterwards returns, to carry such as  offer into the 

Mediterranean.  I am with much respect, and Esteem, Sir, Your most obed & he. St.
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
